Citation Nr: 1022854	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to 
July 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision. 

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The totality of the evidence does not show that the Veteran 
has a current lower back disability that had its onset as a 
result of her military service.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran contends that she has a lower back disability as 
a result of her time in military service.  In her claim, she 
stated that she believes she incurred a back condition as a 
result of carrying heavy bags in basic training.  In her 
notice of disagreement, the Veteran explained that she felt 
that she strained her back in basic training, although she 
has never cited to any specific incident in which she injured 
her back, and that over time the condition amplified.
 
However, service treatment records do not show that the 
Veteran ever sought any treatment for her back while she was 
in service.  While the Veteran contends that she had back 
problems throughout active duty, she repeatedly denied having 
any back problems when given the chance.  For example, the 
Veteran completed a health assessment in April 2001 in which 
she stated that her general health was very good, and she 
specifically denied any medical problems at that time.  She 
also denied having any questions or concerns about her health 
at that time.  Similarly, in May 2002, the Veteran completed 
a medical history survey in which she denied having any 
medical problems or symptoms that bothered her.  As such, 
even if the Veteran did not wish to go to sick call for back 
pain, she had ample opportunity to report having back 
problems, and the failure to do so weighs against her 
contentions that she injured her back during basic training 
or that she had back problems throughout service.  In June 
2003, the Veteran completed a report of medical assessment in 
which she again indicated that she had not suffered from any 
injury or illness while on active duty which she had not 
sought treatment for; marking yet another opportunity to note 
back problems if they were in fact present.

Following service, there is no evidence of any back problems 
or complaints being made for more than a year.  In October 
2003, the Veteran's private doctor noted that the Veteran had 
a back sprain (low back syndrome), but no additional 
explanation was provided.  A series of back x-rays was taken 
in November 2004, but no back disability was shown, as one 
report found no acute bony abnormalities in the lumbar spine 
and the other report stated that there were no fractures or 
dislocations.  The vertebral body heights appeared to be well 
maintained, and there were no areas of increased sclerosis or 
lytic lesions.

In a private treatment record in November 2004, it was 
thought that the Veteran might have fibromyalgia.  

The Veteran continued to seek private treatment for back pain 
in April 2005, but the treatment records document only 
complaints of lower back pain.  There is no evidence of a 
back disability being diagnosed, and no opinion relating the 
etiology of the back pain to the Veteran's time in service. 

At a psychiatric treatment session in November 2005, it was 
noted that the Veteran had a medical history that was 
pertinent for scoliosis, and it was noted that she had been 
having arthritic pains since the day before.  However, it is 
unclear what the source of this medical history was, and 
regardless, there is no suggestion that the Veteran's 
scoliosis began during or was otherwise caused by her 
military service.

In several treatment records, the Veteran was noted to have a 
history of scoliosis.  However, in a VA treatment record in 
July 2006, the doctor indicated that no evidence of scoliosis 
was seen on a chest x-ray. 

Other than the Veteran reported pain, the evidence fails to 
establish that she has a current back disability..  The 
majority of the treatment records on file are related to 
mental health.

With regard to the Veteran's assertion that she injured her 
back while in basic training and that over time her symptoms 
worsened, the evidence of record does not support her 
statements.  

Generally speaking, lay testimony is competent to establish 
the presence of observable symptomatology and may provide 
sufficient support for a claim of service connection.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The objective medical evidence fails to show that the Veteran 
actually has a current low back disability, as no disability 
was shown on x-rays.   The only evidence pertaining a back 
disability being diagnosed have been the Veteran's reports 
that she has a history of scoliosis in various mental health 
treatment records.

Nevertheless, the Veteran has received some treatment for her 
back symptoms since service, and given this fact, the Board 
will consider whether the evidence supports the conclusion 
that the back pain constitutes a medically regarded back 
disability that was either caused by or began during the 
Veteran's military service. 

The Veteran asserts that she injured her back in basic 
training and that her back bothered her throughout her time 
in service.  The Veteran is competent to report symptoms such 
a back pain as they are capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

While the Board accepts the Veteran's contention that she did 
not want to seek treatment in the military, the fact remains 
that the Veteran denied any medical problems on multiple 
medical history surveys that she completed.  The Veteran also 
specifically denied having any problems which she had not 
sought treatment for in the military.  The Board finds that 
these documents significantly undermine the Veteran's 
contention that she injured her back in service.  The fact is 
that the medical history surveys were completed 
contemporaneously with her time in service; conversely, the 
Veteran's allegations that she injured her back were made 
years after she alleged the injury occurred.  As such, the 
Board finds the in service records to be more probative than 
the Veteran's statements and will assign them more weight.

The Veteran did testify at a hearing before the Board in 
November 2009, but she did not provide any testimony about 
her back condition, as the only mention of the Veteran's back 
at the hearing was the Veteran's representative reiterating 
the Veteran's contention that she injured her back in basic 
training.

There is no objective or credible evidence of a back injury 
occurring in service, and the first evidence of any back 
symptom was reported more than a year after service.  Even 
then x-rays of the Veteran's back did not show any current 
disability. 

The totality of evidence simply does not support a finding 
that the Veteran has a current back disability that is the 
result of her time in service.  As such, the criteria for 
service connection have not been met, and the Veteran's claim 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
as well as informing her how disability ratings and effective 
dates are established.  

VA and private treatment records have been obtained, as have 
service treatment records and service personnel records.  The 
Veteran also testified at a hearing before the Board.  While 
the Veteran was not provided with a VA examination of her 
back, there were no back related complaints voiced while the 
Veteran was in service, and no doctor has even suggested that 
the Veteran has a back disability that is etiologically 
related to her time in service.  As such, the duty to provide 
an examination was not triggered.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.
 



ORDER

Service connection for a back disability is denied.


REMAND

The Veteran is currently diagnosed with bipolar disorder.  
The evidence, as described below, shows that the Veteran had 
a history of sexual abuse by her uncle prior to entering 
service, she sought considerable counseling in service, she 
was discharged from service for conduct related issues, and 
several years after discharge she was diagnosed with bipolar 
disorder.   

The Veteran was found to be psychiatrically normal at her 
enlistment physical in March 1999; although there is some 
indication that the Veteran experienced some psychiatric 
problems prior to service.  

The Veteran has consistently reported that she was sexually 
abused by her uncle prior to enlisting in service, although 
the specifics and timeline of this abuse is somewhat unclear.

For example, in August 2006, it was noted that the Veteran 
was extensively sexually abused by her uncle from age 5 until 
her teenage years.  The Veteran also reported that the uncle 
moved to the city she was stationed in and rented an 
apartment where he made her his "sex slave."  She indicated 
that she did not tell anyone about it, but stated that it 
eventually stopped when she found pictures on the internet.  

At a VA treatment session in February 2007, the Veteran 
reported that sexual abuse occurred from age 5 until 2 years 
earlier.  The Veteran's father indicated that the Veteran had 
been admitted to Deland hospital in 2005 after admitting to 
being sexually abused.  It was also reported that the Veteran 
had a protective order against her uncle.

At her VA examination in February 2007, the Veteran could not 
recall if intercourse happened between her and her uncle, 
although she reported sexual abuse from age 5 until 
adulthood.  The examiner indicated that her accounts of these 
reported encounters were vague. 

The Veteran testified at a hearing before the Board in 
November 2009 that the experiences with her uncle prior to 
service caused some depression and anxiety, for which she 
sought treatment from Dr. Edwards.  A patient problem list 
from Dr. Edwards confirms that the Veteran was treated for 
depression/situational anxiety in September 1998; Dr. Edwards 
again listed general anxiety disorder in October 2005.

In hospital records from November 2005, the Veteran reported 
having depressive symptoms since age 17, and she indicated 
that she took Zoloft for a year.  The Veteran also reported 
attempting suicide at age 18.

The Veteran was found psychiatrically normal on her 
enlistment physical.  However, approximately a year into 
service, in August 2000, she began seeking help for anger and 
stress.  She was diagnosed with relational problems, and it 
was noted that obsessive-compulsive personality disorder 
should be ruled out.

The Veteran was diagnosed with relational problems and with 
an adjustment disorder with both mixed anxiety and depressed 
mood in May 2001; and again in June 2001, while receiving 
treatment at the Life Skills Center at Peterson AFB.  
However, in June 2001, it was thought that the adjustment 
disorder was resolving, and twice in August 2001 the 
adjustment disorder was noted to have resolved, although the 
Veteran continued to have relational problems and 
occupational problems.  In October 2001 and February 2002, 
treatment records continue to show that it was thought that 
the Veteran's adjustment disorder had resolved.  The Veteran 
had presented for anger and stress and it was noted that she 
had moderate environmental stresses, interpersonal problems, 
social isolation, and separation from her twin sister and 
family.  In August 2002, this profile was confirmed.  The 
adjustment disorder was noted to be resolved, and the Veteran 
was found to be worldwide qualified and was given an "S1" 
profile, indicating no psychiatric pathology. 
 
Personnel records show that the Veteran was notified in June 
2002 that she was recommended for discharge based on 
misconduct (minor disciplinary infractions, including failure 
to report to assigned duties, failure to complete assigned 
tasks, tardiness in returning from lunch, failed dorm room 
inspection, and spending an excessive time on personal e-
mail).  The Veteran attempted to refute or explain a number 
of these allegations, but she was ultimately discharged.

Following her discharge from service, the Veteran testified 
that she did not see any doctors for approximately a year, 
until she finally went to her family doctor, who she then saw 
from time to time, because she did not know where else to 
turn.  The Veteran reported that she was diagnosed with 
bipolar disorder for the first time in 2005.  

Hospital records confirm that the Veteran was hospitalized in 
November 2005 for severe depression and suicidal ideation.  
The Veteran was diagnosed with bipolar disorder, a history of 
PTSD, and a history of obsessive compulsive traits.  The 
Veteran was discharged from the hospital four days later.  

The Veteran then began receiving psychiatric treatment at VA 
where the diagnosis of bipolar disorder was confirmed in 
August 2006.  

In a January 2007 VA treatment record, the Veteran's parents 
reported that the Veteran's behavior was completely different 
from the organized, meticulous person that the Veteran was as 
a teenager.  The Veteran stated that these behaviors 
(including difficulty sleeping, experiencing auditory 
hallucinations, racing and paranoid thoughts, inability to 
focus and severe mood swings) began while in the military.  
The Veteran added that she was not entirely honest with the 
family counselor in the military for fear of jeopardizing her 
military career.

The Veteran underwent a VA examination in February 2007.  Her 
claims file was reviewed and it was noted that she had been 
hospitalized in November 2005 for suicidal thoughts at which 
time she was diagnosed with bipolar disorder.  It was noted 
that the Veteran's symptoms were moderate and had been 
present for 2-3 years.  The examiner took note of the fact 
that the Veteran had received psychological treatment while 
in the military for relational problems, adjustment disorder, 
and occupational problems; and he diagnosed her with bipolar 
disorder.  However, the examiner concluded that the bipolar 
disorder was not due to or a result of the Veteran's in 
service harassment.  The examiner explained that there was no 
objective data to support the harassment claim, nor was there 
any objective data to link her current diagnosis to the 
diagnoses that were rendered in service.  The examiner 
concluded that there was no objective data showing that the 
Veteran's bipolar disorder had its onset in service.

However, additional evidence has been submitted since the VA 
examiner addressed the Veteran's claim.

In February 2007, the Veteran was also diagnosed with PTSD 
based on sexual abuse by her uncle as a child, although there 
was no explanation of how the Veteran met the DSM-IV criteria 
for a diagnosis of PTSD.  In April 2007, a VA psychiatrist 
and a VA social worker co-signed a letter in which they 
asserted that based on the Veteran's report of in-service 
psychiatric treatment, they were of the opinion that the 
Veteran's mental condition and the severity of her 
symptomatology were exacerbated during her active duty 
service. 

The Veteran argued in her notice of disagreement that her 
service treatment records clearly showed that she was having 
mental health issues, and she believed that they were 
symptomatic of her bipolar disorder.    

While the VA examiner concluded that there was no evidence 
that the Veteran's current psychiatric disability was related 
to her time in service, evidence received since that 
examination, namely the Veteran's testimony before the Board 
and the 2007 letter, that while not entirely refuting the 
examiner's conclusion, at least undermine his conclusion that 
there is no evidence that the Veteran's current psychiatric 
disability was caused by or aggravated by the Veteran's time 
in service.

As such, an additional examination is necessary to further 
investigate the Veteran's psychiatric disability and to 
reconcile the medical opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
psychiatric examination.  The physician 
should review the Veteran's claims file, 
including the service treatment records, 
service personnel records, post-service 
treatment records, the February 2007 VA 
examination report, the April 2007 
medical opinion, and the Veteran's 
testimony.  The examiner should determine 
the appropriate psychiatric diagnosis for 
the Veteran (to include PTSD and bipolar 
disorder) then provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any 
diagnosed psychiatric disability was 
caused by, began during, or was 
aggravated by the Veteran's time in 
service.  In doing so, a complete 
rationale should be provided for any 
opinion expressed; and the examiner 
should specifically reconcile the opinion 
of the VA examiner from February 2007 
with the opinions expressed in the April 
2007 VA letter.

If the Veteran is diagnosed with PTSD 
based on sexual abuse from her uncle, the 
examiner should determine whether the 
PTSD was aggravated by the Veteran's time 
in service.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


